Citation Nr: 1641271	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran had active duty service from January 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in April 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues were remanded for further development in October 2014.  The case has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that addendum medical opinions are needed.  In this regard, the most recent VA examiner opined that the left hip  and left knee disabilities were not related to service due to the absence of treatment records documenting continuous medical evaluation, management, or treatment     for a left knee or hip disability while on active service.  However, the examiner did not explain why current left hip and left knee disabilities are not merely a delayed reaction to the September 1968 fall from a helicopter resulting in him landing on  his left side.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  If possible, the claims file should be returned to        the same examiner who conducted the May 2015 VA examination for clarifying medical opinions.  If the examiner is no longer available, the file should be provided to another physician to obtain the requested opinions.  If a new examination is deemed necessary       to respond to the questions presented, one should be scheduled.

Following review of the claims file, the examiner should opine whether the Veteran's current left hip and left knee disabilities are/are not delayed reactions to his 12 foot fall from a helicopter in service during which he landed on his left side.  In other words, are the Veteran's left hip and left knee disabilities at least as likely as not (a 50% or greater probability) post-traumatic in nature but of delayed onset as a result of events in service?  The examiner should explain why or why not.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefit sought      on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





